DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 08/18/2021.
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-3, 5-9, 11-13, 15-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
4. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Fig. 4 and 7, element ‘VP’ is not described anywhere in the Specification. Although, element “the voltage temperature coefficient of the voltage at node VT”, as described in the Spec, Para 43-88, is assumed by the examiner to be as VP, in Fig. 4 & 7. Element ‘VP’ for corresponding Figures, must be addressed, or change ‘VP’ to ‘VT’ (in Spec and/or Figures).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5. 	The disclosure is objected to because of the following informalities: 
Fig. 4 and 7, element ‘VP’ is not described anywhere in the Specification. Although, element “the voltage temperature coefficient of the voltage at node VT”, as described in the Spec, Para 43-88, is assumed by the examiner to be as VP, in Fig. 4 & 7. Element ‘VP’ for corresponding Figures, must be addressed, or change ‘VP’ to ‘VT’ (in Spec and/or Figures).
Appropriate correction is required.
Claim Objections
6. 	Claims 7, 11-12, 17 and 20 are objected to because of the following informalities:   
-	Claims 7, 17, line2, Examiner suggests to amend “a level shifted version of the selected first or second candidate voltage” to ““a level shifted version of the selected first or second candidate reference voltage”
-	Claim 11 is depending from claim 10, where claim 10 is canceled. [Examiner suggest to change claim 11 to be dependent on claim 9].
- 	Claim 12, Applicant claims “with the third circuit receiving a power supply voltage based on the selected candidate reference voltage”, where ‘receiving’ should be replaced with ‘generating’ (as claimed in claim 1, lines 8-9; also based on Applicant’s Fig. 1)
- 	Claim 20 is depending from claim 19, where claim 19 is canceled [Examiner suggest to change claim 20 to be dependent on claim18].
Appropriate correction is required.
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8. 	Claims 1, 5-6, 8-10, 12, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US Pub 2021/0157348, where JP 2019-0210096 is dated back to Nov 21, 2019 (which is prior to Applicant’s priority date, Dec 24, 2019)), in view of Gangasani et al. (“Gangasani”, US Pub 2017/0011806).
claim 1, Murakami teaches (Fig. 2-10; para 23-28 and 44-45) an electronic circuit, comprising: a reference voltage generator (Fig. 2-10; voltage generation circuit 100), comprising: a first candidate circuit (110) configured to generate a first candidate reference voltage (Vref, Vref 0 or Vref1), 
a second candidate circuit (120) configured to generate a second candidate reference voltage (Vptat, Vptat0 or Vpat1), and a selector circuit (130, 140) configured to select (140 selects which ever has the highest voltage value (i.e. Fig. 4A1, 7A1, 7B2 or 7E1) ; Para 27-28) one of the first (Vref, Vref 0 or Vref1) and second candidate reference voltages (Vptat, Vptat0 or Vpat1); and a third circuit (Fig. 1; regulator 30; Para 4-5) configured to generate a power supply voltage (output of 30), [NOTE. Fig. 1 teaches ‘10 (where 10:12 functions as ‘110 and 120’ generating temp independent Vref and temperature dependent Vptat) and 20 (where 20 possibly functioning as ‘130, 140’)’ calculates the voltage level of the temperature compensatory voltage (i.e. similar ‘V_GREF’ OF Fig. 4A1, 7A1, 7B2 or 7E1). Next, 30 is analog ‘regulator(s)’ unit which outputs regulated voltage based on ‘10 and 20’ combined calculated result (i.e. VGREF), where Murakami’s 30 is functioning as Applicant’s 120)]; wherein, at temperatures which are greater than a crossover temperature (Fig. 4, 7; i.e. shows temperature vs. voltage graphs- where corresponding ‘crossover temperature(s)’ are the ‘targeted temperatures are shown as ‘Tg, Tg0,Tg1’’ [where ‘Vptat, Vptat0 or Vpat1’ and ‘Vref, Vref 0 or Vref1’ are crossing each other at ‘Tg, Tg0,Tg1’ (i.e. See, Fig. 4A1, 7A1, 7B2 or 7E1)]; para 27-30, 39-41 and 45, and also abstract), the first candidate reference voltage (Vref, Vref0 or Vref1) is greater than (i.e. Fig. 7a1, Vref is selected between Tg0 and Tg1; also see, Fig. 4a1) the second candidate reference voltage (Vptat, Vptat0 or Vpat1), wherein, at temperatures which are less than the crossover temperature (Fig. 4, 7; i.e. shows temperature vs. voltage graphs- where corresponding ‘crossover temperature(s)’ are the ‘targeted temperatures are shown as ‘Tg, Tg0,Tg1’’ [where ‘Vptat, Vptat0 or Vpat1’ and ‘Vref, Vref 0 or Vref1’ are crossing each other at ‘Tg, Tg0,Tg1’ (i.e. See, Fig. 4A1, 7A1, 7B2 or 7E1)]; para 27-30, 39-41 and 45, and also abstract), the first candidate reference voltage (Vref, Vref 0 or Vref1) is less than (i.e. Fig. 7a1, where Vptat0 is selected between ‘Ta and Tg0’ and Vptat1 is selected between ‘Tg1 and Ta’) the second candidate reference voltage (Vptat, Vptat0 or Vpat1), and wherein, at the crossover temperature (where corresponding ‘crossover temperature(s)’ are the ‘targeted temperatures are shown as ‘Tg, Tg0,Tg1’’) the first candidate reference voltage (Vref, Vref0 or Vref1) is equal to (para 8, 21, 27-34 and 45) the second candidate reference voltage (Vptat, Vptat0 or Vpat1).
 a third circuit configured to generate a power supply voltage based on the selected candidate reference voltage.
However, Gangasani teaches (Fig. 1-2) a third circuit (i.e. 150) configured to generate a power supply voltage (i.e. Vrefc; Para 7-8, 68-74) based on the selected candidate reference voltage (i.e. 110 and 130)
[NOTE. Applicant’s claimed power supply voltage Vdd is output of LDO regulator 120 after receiving selected reference voltage Vref from 100, which is same as Gangasami’s LDO Regulator 150, where 150 is shown as an LDO regulator in Fig. 3, and 150 output Vrefc after receiving selected candidate reference voltage from ‘110 and 130’ . In another word, ‘generation of a power supply voltage’ is just an output of a regulator based on the ‘calculated and selected’ reference voltages, which is what taught by Gangasani].
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Murakami’s electronic circuit’s third circuit being replaced by Gangasani’ to generate a power supply voltage based on the selected candidate reference voltage, as doing so would have provided an increased performance of a load based on a variable reference voltage that is varied according to the temperature, as taught by Gangasani (abstract).
Regarding claims 5, 15, Murakami teaches the selector circuit (130, 140; i.e para 44-47) is configured to select a maximum (i.e. See, Fig. 4A1, 7A1, 7B2 or 7E1) of the first candidate reference voltage (Vref, Vref0 or Vref1) and the second candidate reference voltage (Vptat, Vptat0 or Vptat1).
Regarding claims 6, 16, Murakami teaches the third circuit (regulator 30) [NOTE. Fig. 1 teaches ‘10 (where 10:12 functions as ‘110 and 120’ generating temp independent Vref and temperature dependent Vptat) and 20 (where 20 possibly functioning as ‘130, 140’)’ calculates the voltage level of the temperature compensatory voltage (i.e. similar ‘V_GREF’ OF Fig. 4A1, 7A1, 7B2 or 7E1). Next, 30 is analog ‘regulator(s)’ unit which outputs regulated voltage based on ‘10 and 20’ combined calculated result (i.e. VGREF), where Murakami’s 30 is functioning as Applicant’s 120)].
However, Murakami fails to teach a third circuit configured to receive the selected candidate reference voltage.
However, Gangasani teaches (Fig. 1-2) a third circuit (i.e. 150, generates a power supply voltage i.e. Vrefc; Para 7-8, 68-74) configured to receive the selected candidate reference voltage (i.e. 110 and 130)
Applicant’s claimed power supply voltage Vdd is output of LDO regulator 120 after receiving selected reference voltage Vref from 100, which is same as Gangasami’s LDO Regulator 150, where 150 is shown as an LDO regulator in Fig. 3, and 150 output Vrefc after receiving selected candidate reference voltage from ‘110 and 130’ . In another word, ‘generation of a power supply voltage’ is just an output of a regulator based on the ‘calculated and selected’ reference voltages, which is what taught by Gangasani].
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Murakami’s electronic circuit’s third circuit being replaced by Gangasani’ to generate a power supply voltage based on the selected candidate reference voltage, as doing so would have provided an increased performance of a load based on a variable reference voltage that is varied according to the temperature, as taught by Gangasani (abstract).
Regarding claim 8, Murakami teaches the third circuit comprises a voltage regulator (30).
Furthermore, Gangasani teaches the third circuit comprises a voltage regulator (150) 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Murakami’s electronic circuit’s third circuit being replaced by Gangasani’ to generate a power supply voltage based on the selected candidate reference voltage, as doing so would have provided an increased performance of a load based on a variable reference voltage that is varied according to the temperature, as taught by Gangasani (abstract).
Regarding claims 9, 18, Murakami fails to teach the voltage regulator configured to generate the power supply voltage for a digital circuit and an analog circuit.
However, Gangasani the voltage regulator (150) is configured to generate the power supply voltage (output of 150) for a digital circuit and an analog circuit (i.e. Fig. 26, output of 150 can be used for a mobile device/load which is known to be integration of analog and digital circuits).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Murakami’s electronic circuit’s third circuit being replaced by Gangasani’ to generate a power supply voltage based on the selected candidate reference voltage, as doing so would have provided an increased performance of a load based on a variable reference voltage that is varied according to the temperature, as taught by Gangasani (abstract).
claim 12, Murakami teaches (Fig. 2-10; para 23-28 and 44-45) a method of operating an electronic circuit, the electronic circuit comprising: a reference voltage generator (Fig. 2-10; voltage generation circuit 100), comprising: first (110) and second (120) candidate circuits, and a selector circuit (130, 140); and a third circuit (regulator 30), [NOTE. Fig. 1 teaches ‘10 (where 10:12 functions as ‘110 and 120’ generating temp independent Vref and temperature dependent Vptat) and 20 (where 20 possibly functioning as ‘130, 140’)’ calculates the voltage level of the temperature compensatory voltage (i.e. similar ‘V_GREF’ OF Fig. 4A1, 7A1, 7B2 or 7E1). Next, 30 is analog ‘regulator(s)’ unit which outputs regulated voltage based on ‘10 and 20’ combined calculated result (i.e. VGREF), where Murakami’s 30 is functioning as Applicant’s 120)] the method comprising: with the first candidate circuit (110), generating a first candidate reference voltage (Vref, Vref 0 or Vref1); with the second candidate circuit (120), generating a second candidate reference voltage (Vptat, Vptat0 or Vpat1); with the selector circuit (130. 140), selecting select (140 selects which ever has the highest voltage value (i.e. Fig. 4A1, 7A1, 7B2 or 7E1) ; Para 27-28) one of the first (Vref, Vref 0 or Vref1) and second candidate reference voltages (Vptat, Vptat0 or Vpat1); and with the third circuit (Fig. 1; regulator 30; Para 4-5)  (output of 30), wherein, at temperatures which are greater than a crossover temperature (Fig. 4, 7; i.e. shows temperature vs. voltage graphs- where corresponding ‘crossover temperature(s)’ are the ‘targeted temperatures are shown as ‘Tg, Tg0,Tg1’’ [where ‘Vptat, Vptat0 or Vpat1’ and ‘Vref, Vref 0 or Vref1’ are crossing each other at ‘Tg, Tg0,Tg1’ (i.e. See, Fig. 4A1, 7A1, 7B2 or 7E1)]; para 27-30, 39-41 and 45, and also abstract), the first candidate reference voltage (Vref, Vref0 or Vref1) is greater (i.e. Fig. 7a1, Vref is selected between Tg0 and Tg1; also see, Fig. 4a1) than the second candidate reference voltage (Vptat, Vptat0 or Vpat1) wherein, at temperatures which are less than the crossover temperature (Fig. 4, 7; i.e. shows temperature vs. voltage graphs- where corresponding ‘crossover temperature(s)’ are the ‘targeted temperatures are shown as ‘Tg, Tg0,Tg1’’ [where ‘Vptat, Vptat0 or Vpat1’ and ‘Vref, Vref 0 or Vref1’ are crossing each other at ‘Tg, Tg0,Tg1’ (i.e. See, Fig. 4A1, 7A1, 7B2 or 7E1)]; para 27-30, 39-41 and 45, and also abstract), the first candidate reference voltage (Vref, Vref0 or Vref1) is less (i.e. Fig. 7a1, where Vptat0 is selected between ‘Ta and Tg0’ and Vptat1 is selected between ‘Tg1 and Ta’) than the second candidate reference voltage (Vptat, Vptat0 or Vpat1), and wherein, at the crossover temperature (where corresponding ‘crossover temperature(s)’ are the ‘targeted temperatures are shown as ‘Tg, Tg0,Tg1’’) the first candidate reference voltage (Vref, Vref0 or Vref1)  is equal to (para 8, 21, 27-34 and 45) the second candidate reference voltage (Vptat, Vptat0 or Vpat1).
 a third circuit configured to generate a power supply voltage based on the selected candidate reference voltage
However, Gangasani teaches (Fig. 1-2) a third circuit (i.e. 150) configured to generate a power supply (i.e. Vrefc; Para 7-8, 68-74) based on the selected candidate reference voltage (i.e. 110 and 130).
[NOTE. Applicant’s claimed power supply voltage Vdd is output of LDO regulator 120 after receiving selected reference voltage Vref from 100, which is same as Gangasami’s LDO Regulator 150, where 150 is shown as an LDO regulator in Fig. 3, and 150 output Vrefc after receiving selected candidate reference voltage from ‘110 and 130’. In another word, ‘generation of a power supply voltage’ is just an output of a regulator based on the ‘calculated and selected’ reference voltages, which is what taught by Gangasani]
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Murakami’s electronic circuit’s third circuit being replaced by Gangasani’ to generate a power supply voltage based on the selected candidate reference voltage, as doing so would have provided an increased performance of a load based on a variable reference voltage that is varied according to the temperature, as taught by Gangasani (abstract).
Allowable Subject Matter
9. 	Claims 2-3, 7, 11, 13, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “the first candidate circuit is configured to cause the first candidate reference voltage to change by an first amount in response to changing a temperature from a first temperature value to a second temperature value, wherein the second candidate circuit is configured to cause the second candidate reference voltage to change by an second amount in response to changing the temperature from the first temperature value to the second temperature value, and wherein the first amount is greater than the second amount.
Claim 3 is depending from claim 2. 
Regarding claims 7, 17, a search of prior art(s) failed to teach “the third circuit is configured to receive a level shifted version of the selected first or second candidate reference voltage”.
claim 11, a search of prior art(s) failed to teach “the electronic circuit is specified to function at a particular temperature value less than the crossover temperature, wherein the first candidate circuit is configured to generate the first candidate reference voltage with a particular reference voltage value at the particular temperature, wherein the voltage regulator is configured to generate the power supply voltage with a particular power supply voltage value in response to receiving a voltage of the particular reference voltage value, and wherein the analog circuit is configured to not function with the particular power supply voltage value at the particular temperature”.
Regarding claim 13, a search of prior art(s) failed to teach “with the first candidate circuit, causing the first candidate reference voltage to change by an first amount in response to changing a temperature from a first temperature value to a second temperature value; and with the second candidate circuit causing the second candidate reference voltage to change by an second amount in response to changing the temperature from the first temperature value to the second temperature value, wherein the first amount is greater than the second amount.
Regarding claim 20, a search of prior art(s) failed to teach “wherein the electronic circuit is specified to function at a particular temperature value less than the crossover temperature, the method further comprising, with the first candidate circuit is configured to generate the first candidate reference voltage with a particular reference voltage value at the particular temperature, wherein the voltage regulator is configured to generate the power supply voltage with a particular power supply voltage value in response to receiving a voltage of the particular reference voltage value, and wherein the analog circuit is configured to not function with the particular power supply voltage value at the particular temperature”.
Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839